Citation Nr: 1314135	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  06-08 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1978 to April 1981, and subsequent service in the Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2007 rating decision, by the Montgomery, Alabama, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a bilateral ankle disorder.  In July 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing has been associated with the claims folder.  

In January 2011, the Board remanded the case for additional development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in August 2012.  In October 2012, the Board again remanded the case for additional development.  As discussed below, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A bilateral ankle disorder was not manifested during military service and is not otherwise attributable to service.  


CONCLUSION OF LAW

The Veteran does not have a bilateral ankle disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in February 2007 from the RO to the Veteran which was issued prior to the RO decision in December 2007.  Additional letters were issued in June 2012 and October 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanation for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding any of the issues decided herein for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran served on active duty from April 1978 to April 1981.  The service treatment records (STRs) indicate that the Veteran twisted his left ankle in May 1979; some edema and full range of motion was noted.  An ice pack was prescribed.  The assessment was inversion sprain.  He was again seen in August 1980 for complaints of pain and swelling in the right ankle; the assessment was inversion sprain.  In a January 1981 service treatment record, the Veteran complained of right ankle pain and swelling.  He reportedly fell on it and woke up in the morning with it painful and swollen.  There was no discoloration, mild and moderate edema, with full range of motion and minimal tenderness on adduction.  The assessment was inversion sprain.  The April 1981 separation examination was negative for ankle complaints or treatment as were several reserve examinations conducted from 1981 to 1986.  In the Reports of Medial History in the latter examinations, the Veteran denied having or having had bone or joint problems, foot trouble, lameness or other pertinent problems.  

The Veteran filed a claim for service connection for a right knee disorder in December 1993.  He made no mention of ankle disability.  In conjunction with that claim, the Veteran was afforded a VA compensation examination in January 1994.  This report does not reflect any complaints or clinical findings of ankle disability.  

Post service VA treatment records, dated from November 1993 through April 2005, show that the Veteran received ongoing clinical attention primarily for a psychiatric disorder and a right knee disorder.  During a clinical visit in April 1998, the Veteran reported occasional swelling of the ankles; however, no pertinent diagnosis was noted.  In August 2002, the Veteran was seen for a physical examination for the MAPS program; at that time, he reported having pain in the left ankle.  The examination report reflects a diagnosis of degenerative joint disease of the left ankle.  

Received in February 2007 were VA progress notes dated from January 2006 through September 2006.  These records do not reflect any complaints or clinical findings of a bilateral ankle disorder.  

Received in March 2007 were treatment records from the Social Security Administration dated from January 1994 to May 1999.  These records do not reflect any complaints or clinical findings of a bilateral ankle disorder.  

The Veteran's claim for a bilateral ankle disorder (VA Form 21-4138) was received in April 2007.  Submitted in support of the claim were treatment reports from Drs. James Geyer and Steven Sokell, dated from January 2006 to March 2007.  These records do not reflect any complaints or clinical findings of a bilateral ankle disorder.  

Received in November 2007 were VA progress notes dated from December 1993 through September 2007.  During a clinical visit in February 2007, the examiner noted that he was seeing the Veteran for the first time; he also noted that the Veteran had arthritis and complained of pain in his ankles, knees and feet.  On examination, it was noted that the Veteran had a soft brace on his left ankle, with no acute inflammation.  The assessment was osteoarthritis, fair control.  

On the occasion of a VA examination in March 2011, the examiner noted that the Veteran received conservative treatment for a left ankle sprain in 1979 and in 1981 for the right ankle; he noted that the Veteran a normal examination upon exiting the military.  The Veteran stated that he continued to have tendon pain and he has been issued ankle braces for both ankles.  X-ray study of the ankles revealed tiny calcific density at the anterior distal right tibia which could be related to remote trauma; ankle mortise was intact on both sides with no acute fractures or dislocations or significant degenerative changes seen bilaterally.  Minimal posterior calcaneal enthesopathy was seen bilaterally.  No ankle effusion was seen.  The pertinent diagnosis was strain, bilateral ankles.  The examiner stated that the bilateral ankle strain was less likely as not caused by or a result of active duty.  The examiner explained that treatment for singular incidents that resolved and the Veteran returned to duty; he stated that there was no documentation of recurrent ankle problems or of a chronic condition with onset during active duty.  

Received in September 2012 were VA progress notes dated from September 2011 to February 2012.  During an orthopedic consultation in February 2011, it was noted that the Veteran had had a long history of bilateral knee pain and left ankle pain.  The Veteran indicated that he had been having pain along the anterior aspect of his ankle joint along the area of his Achilles with occasional swelling after standing for long periods of time.  He wore a brace for his right knee and his left ankle both of which provide him some pain relief.  The assessment was left ankle pain.  

In October 2012, the Veteran's claims folder was referred to a VA examiner for review and an opinion regarding the nature and etiology of the claimed bilateral ankle disorder.  The examiner stated that the Veteran's bilateral ankle strain was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner noted that the Veteran was treated for a left ankle strain in 1979, and a right ankle strain in 1981.  There was no mention in the primary care notes.  The examiner stated that treatment was for singular incidents that resolved and the Veteran returned to duty.  The examiner further noted that there was no documentation of recurrent ankle problems or of a chronic condition with onset during active duty.  

III.  Legal Analysis.

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish service connection for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

After review of the evidentiary record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The STRs indicate that the Veteran received treatment on several occasions for complaints of pain and swelling in both ankles.  However, no ankle disorder was reported at the time of the Veteran's discharge examination in April 1981; clinical evaluation of the ankles was normal.  On the occasion of his initial VA examination in January 1994, no objective ankle disorder was found.  The first clinical documentation of the onset of an ankle disorder is in August 2002, some 21 years after service separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, the competent evidence of record has not attributed the Veteran's bilateral ankle disorder to his period of military service.  The Veteran's post-service records are silent as to an ankle disorder until August 2002.  Significantly, following a VA examination in March 2011, the VA examiner reported a diagnosis of strain, bilateral ankles.  The examiner stated that the bilateral ankle strain was less likely as not caused by or a result of active duty.  The examiner explained that treatment for singular incidents that resolved and the Veteran returned to duty; he stated that there was no documentation of recurrent ankle problems or of a chronic condition with onset during active duty.  More recently, in October 2012, a VA examiner opined that the Veteran's bilateral ankle strain is less likely than not incurred in or caused by the claimed inservice injury.  The examiner noted that his opinion was based on multiple factors including a normal exit examination, no immediate post-military medical records documenting an ankle disorder as well as his current physical and radiographic examination.  The examiner further noted that there was no documentation of recurrent ankle problems or of a chronic condition with onset during active duty.  

The Veteran is competent to describe bilateral ankle problems he has that have continued since service.  However, the Board does not find it credible that significant disability persisted since service when examination at service discharge was normal; several post service reserve examinations were also normal and the Veteran denied pertinent problems in his Reports of Medial History; and the Veteran did not mention ankle disability when he was filing his initial claim for compensation benefits.  The Board does not find credible evidence of continuity of the symptoms in the record.  

Although the Veteran attributes his bilateral ankle disorder to service, the Board may discount lay evidence when appropriate.  While the Veteran can attest to factual matters of which she has first-hand knowledge, e.g., difficulty hearing, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the bilateral ankle disorder.  Here, the Board finds his assertions to be of less value than the contemporaneous records during service and the March 2011 and October 2012 VA examiner's opinions.  While the evidence of record shows that the Veteran has a bilateral ankle disorder, the Board finds that the more convincing evidence shows that his disability is not attributable to military service.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral ankle disorder.  Put simply, the evidence does not establish that the Veteran had a chronic bilateral ankle disorder during active service or that a current bilateral ankle disorder is otherwise related to active service.  Service connection for a bilateral ankle disorder is denied.  


ORDER

Service connection for a bilateral ankle disorder is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


